Case: 13-40355       Document: 00512419672         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40355
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VIDAL RICO-TOVAR, also known as Vidal Rico,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1925-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Vidal Rico-Tovar raises an
argument that he concedes is foreclosed by United States v. Rodriguez-Escareno,
700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied, 133 S. Ct. 2044 (2013), which
held that the sentence enhancement provided for in U.S.S.G. § 2L1.2(b)(1)(A)(i)
applies to a conviction for the federal crime of conspiracy to commit a federal
drug-trafficking offense. The appellant’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.